t c summary opinion united_states tax_court rick e payne and dee m payne petitioners v commissioner of internal revenue respondent docket no 27091-10sl filed date rick e payne and dee m payne pro sese peter t mccary for respondent summary opinion wells judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the instant case is before the court on respondent’s motion for summary_judgment pursuant to rule we must decide whether respondent’s appeals_office abused its discretion when it upheld respondent’s notice_of_federal_tax_lien nftl with respect to petitioners’ and tax years background the facts set forth below are based upon examination of the pleadings moving papers responses and attachments petitioners are husband and wife who resided in georgia at the time they filed their petition petitioners timely filed tax returns for their and tax years but they failed to pay the full amount of their tax_liability for each year on date respondent filed an nftl with respect to petitioners’ tax_liabilities for and on date respondent mailed to petitioners a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 petitioners timely submitted a form request for a collection_due_process or equivalent_hearing on the form petitioners requested an installment_agreement and the withdrawal of the nftl in an attachment to the form petitioners explained that petitioner rick e payne had lost his job during that they had filed for bankruptcy during that they were still struggling financially and that they were in the process of seeking a loan modification on their home mortgage on date respondent’s appeals_office mailed a letter to petitioners indicating that the appeals_office had received their form and that their case had been assigned to settlement officer p r brewton on date ms brewton mailed a letter to petitioners scheduling a telephone conference for date ms brewton included a blank form 433-a collection information statement for wage earners and self-employed individuals and she instructed petitioners to complete the form and submit all of the required attachments within days she wrote i cannot consider collection alternatives at your conference without this information petitioners failed to contact ms brewton at the time scheduled for their conference and they did not submit the form 433-a on date ms brewton mailed petitioners another letter again requesting that they submit the financial information requested in her letter of date she warned that if petitioners did not submit the requested information by date she would make a determination on the basis of the information in the administrative file on date mr payne telephoned ms brewton and informed her that petitioners had not received her date letter ms brewton informed mr payne that the date letter had been sent to the same address as the date letter and that it had not been returned as undeliverable mr payne requested an extension of time until the end of september to submit the form 433-a ms brewton refused to give petitioners an extension until the end of september and she also refused mr payne’s request for a two-week extension she told mr payne that petitioners should submit the completed form 433-a within seven days by date she warned him that she had to receive the completed form 433-a by date if petitioners wanted her to consider an installment_agreement according to her case activity report ms brewton concluded the conference sustaining the lien filing and scheduled another telephone conference for date to discuss the form 433-a and an installment_agreement after their telephone call she mailed petitioners another blank form 433-a mr payne called ms brewton on date at the scheduled time he informed her that petitioners had been unable to complete the form 433-a and collect the required supporting documentation by the deadline mr payne asked ms brewton a number of questions about the collection process and about installment agreements he also stated that he would try to save enough money to pay the balance down to dollar_figure so that petitioners would be eligible for a streamlined installment_agreement ms brewton wrote in her case activity report that she ended the call sustaining the collection action petitioners never submitted the form 433-a and on date respondent’s appeals_office mailed to petitioners a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination petitioners timely filed their petition in this case on or about date respondent’s counsel mailed petitioners a letter informing them that he intended to file a motion for summary_judgment on date respondent’s counsel spoke with mr payne on the telephone and mr payne informed him that petitioners’ son had recently passed away and requested more time to consider respondent’s motion for summary_judgment respondent’s counsel mailed petitioners a letter on or about date advising them that they should file a motion for a continuance with the tax_court and informing them that he would not object to the granting of such a motion however petitioners did not file a motion for a continuance and on date respondent’s counsel filed his motion for summary_judgment on date petitioners finally filed a motion for a continuance with the court explaining that their son had passed away during april on date the court issued orders that petitioners respond by date to respondent’s motion for summary_judgment and that respondent respond by date to petitioners’ motion for a continuance by the time petitioners filed their motion for a continuance respondent’s counsel had changed his mind about whether a continuance was proper and in a response filed on date respondent objected to petitioners’ motion respondent’s response explained that respondent had changed his mind because petitioners had delayed filing their motion for a continuance on date the court continued the trial and extended the time for petitioners to file a response to respondent’s motion for summary_judgment from date to date on date the court held a conference call with the parties on date the court issued an order that on or before date respondent mail petitioners the required forms for submitting a collection alternative the court also ordered that on or before date petitioners submit to the court any proposed collection alternatives on the forms respondent provided petitioners did not submit any collection alternatives by date nor did they ever file a response to respondent’s motion for summary_judgment discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials and may be granted where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b fla peach corp v commissioner 90_tc_678 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in the light most favorable to the nonmoving party 98_tc_518 aff’d 17_f3d_965 7th cir however the party opposing summary_judgment must set forth specific facts that show a genuine issue of material fact exists and may not rely merely on allegations or denials in the pleadings rule d where the underlying tax_liability is not in issue we review the determination of the appeals_office for abuse_of_discretion see 114_tc_604 in reviewing for abuse_of_discretion we will reject the determination of the appeals_office only if the determination was arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir petitioners do not dispute the underlying liabilities consequently we review the determination of the appeals_office for abuse_of_discretion where as in the instant case we review the appeals office’s determination to sustain the filing of an nftl for abuse_of_discretion we review the reasoning underlying that determination to decide whether it was arbitrary capricious or without sound basis in fact or law we do not substitute our judgment for that of the appeals_office and we do not decide independently whether we believe the lien should be withdrawn see id pincite pursuant to sec_6321 the federal government obtains a lien against all property and rights to property whether real or personal of any person liable for federal taxes upon demand for payment and failure to pay see 122_tc_287 the lien arises automatically on the date of assessment and persists until the tax_liability is satisfied or becomes unenforceable by reason of lapse of time sec_6322 iannone v commissioner t c pincite the purpose of filing pursuant to sec_6323 notice of the lien that arises under sec_6321 is to protect the government’s interest in a taxpayer’s property against the claims of other creditors filing an nftl validates the government’s lien against a subsequent purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor see sec_6323 stein v commissioner tcmemo_2004_124 lindsay v commissioner tcmemo_2001_285 aff’d 56_fedappx_800 9th cir if the commissioner chooses to file an nftl he must provide the taxpayer with written notice not more than five business days after the filing and he must advise the taxpayer of the right to a hearing before the appeals_office sec_6320 if the taxpayer requests such a hearing the appeals_office must verify that the requirements of any applicable law or administrative procedure have been met sec_6320 sec_6330 the appeals_office must also determine whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6320 sec_6330 finally the appeals_office must consider any issues raised by the taxpayer at the hearing including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives such as an installment_agreement sec_6320 sec_6330 and respondent contends that the determination of the appeals_office should be sustained because petitioners failed to provide a completed form 433-a and attachments we have consistently held that it is not an abuse_of_discretion for the appeals_office to reject collection alternatives and sustain the proposed collection action on the basis of the taxpayer’s failure to submit requested financial information see huntress v commissioner tcmemo_2009_161 prater v commissioner tcmemo_2007_241 roman v commissioner tcmemo_2004_ in doing so the appeals_office is following the requirements of sec_301_6320-1 proced admin regs however an appeals officer’s unreasonable denial of a request for more time to submit evidence may be an abuse_of_discretion see shanley v commissioner tcmemo_2009_17 assuming that petitioners never received the date letter the time that ms brewton allowed petitioners to complete the form 433-a and compile the required_documentation was less than seven days considering that when mr payne talked to ms brewton on the telephone on date he did not yet have the blank form 433-a and that ms brewton instructed him that she had to receive the completed form 433-a by date we calculate that petitioners had considerably less than one week to complete the form 433-a and gather the required associated documentation it is possible depending on the date ms brewton mailed the blank form 433-a that petitioners had as little a sec_24 to hours to complete the form 433-a and gather documentation in time to mail it to ms brewton so that she would receive it before date given the number of questions mr payne asked during both telephone conversations with ms brewton and given his age and obvious unfamiliarity with the process we are not surprised that petitioners found it difficult to complete the form 433-a and gather the supporting documentation in time to mail them in such a short_period ie before date additionally we suspect that mr payne may have been confused by ms brewton’s statement at the end of their telephone conversations on both august and date that she was sustaining the collection actions respondent’s counsel suggests that petitioners could have submitted their form 433-a after date but before the notice_of_determination was issued and the appeals_office would have considered it however according to her notes ms brewton specifically told mr payne during their telephone call on date that petitioners would not be eligible for an installment_agreement unless she received their paperwork by date whether ms brewton later told mr payne something else is unclear from her notes but we surmise from their actions that petitioners understood that their opportunity for an installment_agreement or other collection alternative was foreclosed after date ms brewton’s refusal to grant petitioners an extension of days to complete the form 433-a appears inconsistent with the guidance in the internal_revenue_manual irm with regard to no response cases the irm advised if there is no response to the substantive contact letter you must make a second attempt to contact the taxpayer the case activity record must clearly document a minimum of attempts letter final chance letter is the preferred method for your second attempt note if the second attempt is by telephone you must thoroughly document the contact in the case activity record ask the taxpayer if they have any further information for consideration before making a determination on the information already available do not schedule a second conference unless circumstances warrant rescheduling such as the taxpayer did not receive the original conference letter due to a change_of address give a taxpayer that is delaying or not responding a reasonable but specific deadline to respond as a general_rule allow days in the final chance letter however depending on the facts and circumstances fewer than days may be considered a giving a taxpayer fewer than or more than days may be considered reasonable depending on the facts and circumstances b we need to establish that we gave the taxpayer a reasonable chance to respond as well as provide them with the opportunity for a fair and impartial cdp hearing example the taxpayer has been provided opportunities of days each to provide a financial statement each opportunity was granted after the taxpayer called with a somewhat plausible reason why he wasn’t able to comply earlier the so is ready to close the case yet grants the taxpayer a final opportunity of days to provide a cis irm pt date on the basis of the record we are not persuaded that petitioners were given a reasonable chance to respond because they were not given a reasonable_time to complete the form 433-a and provide supporting documentation despite their somewhat plausible reason for why they were not able to complete the form 433-a sooner ie that they did not receive the date letter however because we questioned whether ms brewton provided petitioners with a reasonable chance to complete the form 433-a and compile the required attachments we ordered respondent to provide forms to petitioners to submit a collection alternative and allowed them an additional opportunity to propose a collection alternative by date had petitioners submitted a proposed collection alternative we would have considered remanding the case to respondent’s appeals_office to consider the collection alternative on the basis of our foregoing concerns as to the reasonableness of the time they were given to complete the form 433-a however petitioners failed to submit a proposed collection alternative despite the additional time granted by the court the court may dismiss a case at any time and enter a decision against the taxpayer for failure properly to prosecute his case failure to comply with the rules of this court or any order of the court or for any cause which the court deems sufficient rule b 829_f2d_828 9th cir aff’g tcmemo_1986_223 696_f2d_1234 9th cir aff’g 76_tc_1027 dismissal is appropriate where the taxpayer’s failure to comply with the court’s rules and orders is due to willfulness bad faith or fault see 82_tc_592 mccammon v commissioner tcmemo_2007_3 curci v commissioner tcmemo_2005_273 throughout the pendency of their case petitioners have repeatedly failed to file requested motions responses and other documents despite instructions from respondent’s counsel and ample time petitioners failed to file a motion for a continuance until after respondent filed his motion for summary_judgment petitioners failed to file a response to respondent’s motion for summary_judgment even after we extended the time for them to do so petitioners failed to submit a proposed collection alternative by date in compliance with our order of date according to respondent’s counsel when he contacted petitioners on date they informed him that they had elected not to complete a collection alternative form at this time petitioners have failed to prosecute the instant case despite repeated opportunities and ample time on the basis of petitioners’ repeated failures to comply with our orders and apparent disinterest in pursuing any collection alternatives we will dismiss their case for lack of prosecution accordingly we will deny respondent’s motion for summary_judgment as moot in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and order of dismissal will be entered
